DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
Claims 1, 3, 4, 6-8 and 21-32 were previously pending, with claims 22-27 withdrawn from consideration. Applicant amended claims 1, 3, 4, 7, 8 and 21-32; cancelled claim 6 and added new claims 33 and 34. Claims 1, 3, 4, 7, 8, 21 and 28-34 are under consideration.
Applicant’s claim amendments and arguments overcame the previously presented claim rejections. This office action contains new grounds for rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 7, 8, 21 and 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is drawn to an oligonucleotide composition comprising:
(a)    a blocker oligonucleotide comprising a first sequence comprising a target-neutral subsequence and a blocker variable subsequence, wherein the target-neutral subsequence comprises a first portion and a second portion, wherein the blocker variable subsequence is flanked on its 3' end by the first portion of the target-neutral subsequence and on its 5' end by the second portion of the target-neutral subsequence, and is continuous with the first and second portions of the target-neutral subsequence, wherein the target-neutral subsequence is complementary to a first portion of a homologous subsequence of both a target nucleic acid and a variant nucleic acid, wherein the blocker variable subsequence is complementary to a variant subsequence of the variant nucleic acid, and wherein the blocker oligonucleotide comprises a non-complementary sequence region at its 3' end, which prevents enzymatic extension and which is not complementary to a sequence continuous with the target-neutral subsequence; and
(b)    a first primer oligonucleotide sufficient to induce enzymatic extension, wherein the first primer oligonucleotide comprises a second sequence that is complementary to a second portion of a homologous subsequence of both the target nucleic acid and the variant nucleic acid, wherein the second sequence overlaps the target-neutral subsequence by at least 5 nucleotides 
wherein the second sequence yields a standard free energy of hybridization (G°PT) to the target nucleic acid,, and wherein the first sequence yields a standard free energy of hybridization (G°BT) to the target nucleic acid, which satisfies the following condition:
+2 kcal/mol > G°PT - G°BT > -8 kcal/mol; and
wherein the nonoverlapping subsequence of the first primer oligonucleotide yield a standard free energy of hybridization (G°3) to the target nucleic acid, which satisfies the following condition:
-4 kcal/mol > G°3 > -12 kcal/mol.
	Applicant did not describe any methods by which the standard free energy of hybridization is to be calculated. In order to obtain results consistent with Applicant’s, one of skill in the art needs to understand what method was used to calculate the free energies of hybridization. 
	The most-widely used models for predicting DNA/DNA hybridization free energies were based on calculations of free energy of nearest neighbor formation.
	In 1986 Breslauer et al. (PNAS, vol. 83, pp. 3746-3750, 1986) proposed how to calculate free energies of DNA duplexes based on nearest neighbor free energies derived empirically (page 3746, last paragraph; page 3747; page 3748, paragraphs 1-3; Table 2). Please note the G° values reported by Breslauer et al. are i) positive, b) were obtained at 1 M NaCl at 25° C.
A nearest-neighbor model was proposed by SantaLucia et al. in 1996 and is expanded in the review of SantaLucia et al. (Ann. Rev. Biophys. Biomol. Struct., vol. 33, pp. 415-40, 2004). The model enables calculation of a free energy of DNA duplex formation using free energies of nearest neighbors according to equation 1 on page 419 and Tables 1, 2 and 3. 
	Another model of free energy calculations for DNA hybridization was proposed by Sugimoto et al. (Nucl. Acids Res., vol. 24, pp. 4501-4505, 1996). As can be seen from comparison of Tables 1 of SantaLucia et al. and Sugimoto et al., the nearest-neighbor free energies of Sugimoto et al. are larger in absolute value than the ones in SantaLucia et al. Further, as stated by Sugimoto et al. (page 4503, second paragraph):
	“Improved nearest-neighbor parameters have the same tendency as the previous ones though the absolute values are quite different. For example, the dCG/dCG and dGC/dGC pair have a relatively large stabilization energy, while dTA/dTA and dAT/dAT have the smallest stability for a helix formation. Thermodynamics of d(CTAGTGGA)/d(TCCACTAG), d(GCCAGTTA)/d(TAACTGGC) and d(GGTGCCAA)/d(TTGGCACC) which could not be predicted with the previous parameters as described above are predicted exactly with the improved parameters. For example, the predicted G°37 values were –7.3, –7.8 and –9.2 kcal/mol, respectively, and the differences between the measured and predicted G°37 values were only 2.7, 5.1 and 2.2%, respectively. Recently, SantaLucia Jr et al. reported new nearest-neighbor parameters for DNA stability (12). Using their parameters for prediction of these
duplexes, the predicted G°37 values were –6.8, –7.5 and –8.9 kcal/mol, respectively, and the average difference was 6.9%. Thus, our improved nearest-neighbor parameters determined here are more useful to predict DNA stability than the parameters of SantaLucia Jr et al. including the incorrect helix initiation factor described above.”
	Table 2 of Sugimoto et al. compares measured free energies of DNA duplex formation with values calculated using Sugimoto et al. parameters and Breslauer et al. parameters. As can be seen from that Table, the differences between the two models can be quite large.
	One widely available online software for prediction of various thermodynamic parameters of DNA or RNA duplexes is OligoCalc (see Kibbe, Nucl. Acids Res., vol. 35, W43-46, 2007), which enables calculation of free energy of duplexes based on the Sugimoto et al. and Breslauer et al. models (page W45, sixth paragraph). The free energy values obtained refer to 1 M NaCl at 37° C. One of the sequences from Table 2 of Sugimoto et al. (CTAGTGGA) was used to calculate its free energy in OligoCalc and the result is reproduced below. As can be seen from this screen shot, the reported G° value is -5.7 kcal/mol. Therefore, for the same sequence, Breslauer et al. predicted -5.3 kcal/mol, Sugimoto et al. predicted -7.3 kcal/mol and SantaLucia et al. -6.8 kcal/mol, whereas the experimentally determined value is -7.5 kcal/mol. As can be seen from just this one example, the range of values obtained from just three models varies between -5.3 kcal/mol to -7.3 kcal/mol.
	In conclusion, since the claims require determination of the duplex hybridization energies and their differences, choice of a model on which the calculations are based will have an effect on the final values obtained, and thus on the selection of sequences of primer and blocker for a given target. Further, the free energy range does not specify the conditions under which the values are calculated. Since the free energy of duplex formation depends at least on temperature and ionic strength of solution, the lack of specific conditions for which the free energies are to be calculated prevents practice of the invention as claimed.
	Considering that Applicant did not provide any guidance with respect to how calculations of free energy of duplex hybridization are to be obtained, which is critical to practicing the invention, Applicant was not in possession of the invention as claimed.




    PNG
    media_image1.png
    696
    837
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 4, 7, 8, 21 and 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1, 3, 4, 7, 8, 21 and 28-34 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…wherein the first sequence yields a standard free energy of hybridization (G°BT) to the target nucleic acid…” It is not clear what target nucleic acid this limitation refers to, since the reaction in which the blocker oligonucleotide participates contains both wild-type and variant target nucleic acids. In conclusion, the claims do not have clear metes and bounds.
B) Claim 34 is indefinite over the recitation of “…the oligonucleotide composition comprises an annealing/extension temperature of between 56°C and 64°C when used in PCR.” It is not clear what this limitation means, since temperature is not a physical object.
Claim Interpretation
9.	Applicant defined the term “blocker oligonucleotide” in paragraph [0044] as follows:
“[0044] As used herein, the term "blocker oligonucleotide" refers to at least one continuous strand of from about 12 to about 100 nucleotides in length and if so indicated herein, may further include a functional group or nucleotide sequence at its 3' end that prevents enzymatic extension during an amplification process such as polymerase chain reaction.”
10.	Applicant defined the term “target-neutral sequence” in paragraph [0046] as follows:
“[0046] As used herein, the term "target-neutral subsequence" refers to a sequence of nucleotides that is complementary to a sequence in both a target nucleic acid and a variant nucleic acid.”
11.	Applicant defined the term “blocker variable subsequence” in paragraph [0046] as follows:
“…Thus, as used herein, the term "blocker variable subsequence" refers to a nucleotide sequence of a blocker oligonucleotide which is complementary to the variable region of the variant nucleic.”
12.	Applicant defined the term “primer oligonucleotide” in paragraph [0045] as follows:
“[0045] As used herein, the term "primer oligonucleotide" refers to a molecule comprising at least one continuous strand of from about 12 to about 100 nucleotides in length and sufficient to permit enzymatic extension during an amplification process such as polymerase chain reaction.”
13.	Applicant defined the term “overlapping subsequence” in paragraph [0047] as follows:
“[0047] As used herein, the term "overlapping subsequence" refers to a nucleotide sequence of at least 5 nucleotides of a primer oligonucleotide that is homologous with a portion of the blocker oligonucleotide sequence used in a composition as described herein.”
14.	Applicant did not define the reaction conditions for which the free energies of duplex formation are to be calculated, therefore the calculations are performed using OligoCalc, which determines free energy of hybridization at 1 M NaCl at 37° C.
15. 	The limitation of claim 34, “… wherein the oligonucleotide composition comprises an annealing/extension temperature of between 56°C and 64°C when used in PCR” is an intended use limitation, therefore as long as the art teaches or suggests the composition, it inherently teaches or suggests this limitation.
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
19.	Claims 1, 3, 4, 7, 8, 21 and 28-34 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2013/0149695 A1; published June 13, 2013; previously cited), Yu et al. (Biotechniques, vol. 23, pp. 714-720, 1997; previously cited) and Huang et al. (Nucl. Acids Res., vol. 20, pp. 4567-4573, 1992; previously cited). 
	A) Regarding claims 1 and 34, Lee et al. teach a composition comprising:
a blocker oligonucleotide comprising a first sequence comprising a target-neutral subsequence and a blocker variable subsequence, wherein the target-neutral subsequence comprises a first portion and a second portion, wherein the blocker variable subsequence is flanked on its 3' end by the first portion of the target-neutral subsequence and on its 5’ end by the second portion of the target-neutral subsequence, and is continuous with the first and second portions of the target-neutral subsequence, wherein the target-neutral subsequence is complementary to a first portion of a homologous subsequence of both a target nucleic acid and a variant nucleic acid, wherein the blocker variable subsequence is complementary to a variant subsequence of the variant nucleic acid, and wherein the blocker oligonucleotide comprises a non-complementary sequence region at the 3’ end, which prevents enzymatic extension and which is not complementary to a sequence continuous with the target-neutral subsequence; and 
a first primer oligonucleotide sufficient to induce enzymatic extension, wherein the first primer oligonucleotide comprises a second sequence that is complementary to a second portion of a homologous subsequence of both the target nucleic acid and the variant nucleic acid, wherein the second sequence overlaps the target-neutral subsequence by at least 5 nucleotides such that the second sequence comprises an overlapping subsequence and a non-overlapping subsequence, and wherein the second sequence does not include the blocker variable subsequence (Fig. 1-3; [0012]; [0046]; [0054]; [0062]; [0071]-[0072]; [0074]). Lee et al. teach non-extendible groups comprising C3 spacer and dideoxynucleotide ([0054]; [0073]; [0102]).
With respect to the difference in free energy of hybridization of the primer with the target sequence and the blocker with the target sequence, OligoCalc software was used to calculate these energies for the following primers and blockers listed in Figure 26: T790M-F and T790M-B2, B3 and B5; V600E-F and V600E-B3-B5. The calculation pages were provided with the previous office action.
The following results were obtained: 
i) for T790M-F: -24.8 kcal/mole; free energy differences: 0.7 kcal/mole (B2); 0.5 kcal/mole (B3); -1.7 kcal/mole (B5);
ii) for V600E-F: -33 kcal/mole; free energy differences: -1.7 kcal/mole (B3); -1.4 kcal/mole (B4) and -1.9 kcal/mole (B5).
The non-overlapping part of the T790M-F primer with the B5 blocker is CT. Calculating the free energy of this duplex cannot be performed by OligoCalc. From Table 1 of SantaLucia et al. the free energy of CT duplex is -1.44 kcal/mol, which does not satisfy the second condition.
For the V600E-F primer non-overlapping portion with respect to the B5 blocker, namely, 5’-CAG TAA AAA TA-3’, the duplex free energy (as obtained from OligoCalc) is -7.2 kcal/mol, therefore satisfying the condition of claim 1.
Therefore the primer-blocker pair of V600E-F and B5 blocker satisfies the conditions of their free energy relationships.
	Regarding claims 3 and 4, Lee et al. teach overlap between 3 and 50 bp ([0072]).
Regarding claims 7, 8 and 33, Lee et al. teach the concentration of the blocker oligonucleotide from 5 to 50 times the concentration of the primer ([0085]).
Regarding claim 21, Lee et al. teach a reverse (third primer) which does not overlap with the blocker or second primer (Fig. 1; Fig. 26).
Regarding claims 28-31, Lee et al. teach reagents for PCR, including nucleoside triphosphates and DNA polymerase ([0014]; [0057]; [0075]; [0104]).
Regarding claim 32, Lee et al. teach point mutations ([0087]; [0110]).
B) Lee et al. teach functional groups which prevent extension from the 3’ end of the blocker, but do not teach nucleotides not complementary to the target which prevent oligonucleotide extension from the 3’ end.
C) Regarding claim 1, Yu et al. tech amplification blockers for PCR which contain several non-complementary nucleotides which prevent extension at the 3’ end by a polymerase which is deficient in a 5’ to 3’ exonuclease function (Table 1; page 716, paragraphs 2-5). Yu et al. teach the following (page 720, last paragraph):
“It was not the purpose of these studies to define in detail any specific application of the PCR-blocking method described. However, in general, it is potentially relevant to any PCR-based method that uses primers capable of amplifying more than one target sequence. One such example is amplification of a broad range of bacterial sequences by primers directed at phylogenetically conserved ribosomal sequences (3,5) and where previously described bacterial DNA contamination of most preparations of Taq DNA polymerase can interfere (16). Another example might be to differentially amplify similar alleles or cDNAs that were flanked by the same primer sites but differed by an insert to which a blocking oligonucleotide could be directed.”
Huang et al. teach that certain mismatches at the 3’-ends of oligonucleotides prevent extension by a polymerase with 5’-to 3’ exonuclease activity, such as Taq polymerase (page 4569, last two paragraphs; page 4570, paragraphs 1-4; Fig. 2).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used non-complementary (or mismatched) nucleotides at the 3’-end of the blockers of Lee et al. as suggested by Yu et al. and Huang et al. The motivation to do so would have been that blockers would be simple oligonucleotides, which did not require additional chemical modifications and could be prepared by routine methods, saving time and resources.
20.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 11, 2021